,--,   .   ,
- -




                          OFFICE   OF   THE   ATTORNEY    GENERAL       OF   TEXAS

                                                 AUSTIN




               HOAOPabh    B. B. Caudle
               County Attorney
               Franklin County
               Mt. Vernon,   Texas
               Dear Sirr




                         Your recent                                   rOA 0' thf.3 ChpCWt-
               ment on the quest-ions                                  d has be8A received.
                            Wo quote from your l:$tt& ~~/follovsr




                                                            the restoration
                                                           of findings: and
                                                            that all aost
                                                            y the County.
                                                    asd   t?iVil  8tlLtUt6E,
                                                                 that Officepe
                                                               as are nov al-
                                                                sdemeanor

                                                                   ts as is con-

                         'Secondt Is the County Attorney allcwed
                    a fee for participation Fn a hearing on rastora-
                    tiOA of sanity and If 80 , under what airaumatanaee?
            i




Honorable F. B. Caudle, Page 2


          "The usual procedure la the party seeking
     relief come8 to the County AttorAey or the
     County Judge vho refers him to the County At-
     torney to draw up the proper affidavit for
     the doctor to sign. The afffdavit is filed:
     the County Judge aaks the County Attorney
     to make an investigation of the issue and to
     be present and to appear aa counsel at the
     hearing.
          "The above aectlon provides that if there
     appear8 no doubt as to said isaue of aanlty the
     Judge may proceed to trg the case vithout the
     intervention of a jury. The County Attorney
     took part in the hearing and conaurred vith
     the Judge that there vas no doubt as to such
     imue, VhereUpOA the Judge found the party of
     sound mind and requested the County Attorney
     to drav up a judgment refleatlng hla deciaiOA.
     IA event the County Attorney concurftvith the
     Judge on the question of the issue of sanity
     should the County Attorney file a vritten
     anaver to that effeat. In event the Oountg
     Attorney doeta not agree with the Judge on
     the Laaue of sanity and contests saa!e,would
     the County Attorney be entitled to a fee if
     the party ia found to be of sound mind?
          "In short, when la a County Attorney al-
     lowed a fee for services In a case under said
     seation?
           ‘In view of Artiale    5561, above meAtlOAed,
     vhtch allows the same fee aa in misdemeanor
     ca6ea for servlaes    in a lunsay  trial, I con-
     aluded that the mame fee ($10.00) Is a prop-
     er charge for the County Attorney under Sea.
     4 of the above article IseAtiOAedherein under
     the foregoing state of facta, and that the
     County Judge, County Clerk, and Sheriff would
     be entitled to fees fop aeaioer rendered
     undsr mid Sec. 4."
          Seotlona 4 aad 5 of Article 556l.a, Vernonts Annotated
Civil Statutea, read aa follovar
          "Sea. 4. Upon the filing in the oounty
     court IA vhioh a person var aonvioted or in
Honorable F. B. Caudle, Page 3


     the aountg court of the county in vhlch a
     person Is located at the time he is alleged
     to have had his right mind restored,       Lnfor-
     nitttion iA writing and under oath made by a
     physiaian legally    licensed   to practiae medicine
     Fn Texas, that a pertton not ahapged uith a
     criminal offense,    who has Won adjudged to be
     of unsound mind, has been restored to his
     right mi.nd, the judge of said aourt &all
     forthwith,    either in term time or vaaatlon,
     order saFd peraon brought before him by the
     sheriff    of the county and if mid issue be in
     doubt said judge shall cause a juq to be swn-
     moned and lmpaneled IA the same manner aa is
     provided for in Section 3 hereof and ahalf
     proaeed to the trial of aaid issue, OF if there
     appears no doubt aa to said issue, maid judge
     may try the same without the intervention of a
     jury, and if said person shall be found to be
     of sound mind, a judgment shall be entered
     upon the mlnutes of said oourt reolting and
     adjudging such faot and said person shall,        if
     then under restraint,     be Immediately discharged,
     or Zn the event he shall be found to be still
     of unsound If&Ad, he shall be returned by the
     county aourt to the place of restraint       from
     vhlch he had been prevlously~ordered, and the
     origin&, otier of aoaaitment shall eontFnue Ln
     full force and effeot,       AJ.1 aostr of pwaeed-
     lngs of restoration     shall be paid by the county.
            ‘Sea. 5. This Aot shell be oumulative of
     Artfoleu    5550 to 5561 lnolnaive of Title 92,
     Revtaed Civil Statutes of the State of Texas,
     1925 revlslon.”
           Articles 555Q--556$, inclusive,   Vernon’s Annotated
Civil Statutea, and the first  three section6 of Artlole    556la,
provide for the apprehonaion, arrert and trial of persona not
oharged with or-1      offems , alleged to be of unsound mind.
ft la fuvthel provided in saoh oases that the officer     ahall
be allowed the same feel a8 are nov alloved for 8imll8F ~errloes
paff’ormed in misdemeanor aams, and the jurolra shall se& be al-
lowed a fee of One Dollar ($l.OO),   to be pald out of the estate
of the defendant if he ha8 an estate, othervlse by the aounty on
acaounte approved by the oounty judge.     Wiado not think that the
above statutee  settbg forth the prooedupe mentioned therein       aad
                                                                .       .




Ronorable F. 3. Caudle, Page 4


providing certain compensation for officers have any appllca-
tlon concerning or regarding restoration proceedings as men-
tioned Ln Section 4 of Article 556l.a.
          The manner and method of e restoration proceeding
or hearing Is speclflcallg set out in Section 4, quoted above,
and no duty 1s imposed upon the county attorney to represent
the State ln such a hearing or proceeding. The provision of
Section 4, supra, provldlng "all coats of proceeding8 of res-
toration shall be paid by the county" 1s vague, uncertain,
ad indefinite, We believe the Legislature intended that all
costs be paid in such proceedings, however, no method to de-
termlne the smount of such costs is prescribed as there Is no
"yard stick" by which to measure the amount of such costs.
We think the provision "all coats of proaeedlngs of restora-
tion shall be paid by the county" is meaningless, and of no
effect.
          It must be remembered statutes prescribing fees for
public officers are strlctlv construed: and hence a rirrhtto
fees may not rest in implio~tlon. McCalle v. City of Rockdale,
246 3. W. 654.
          The Constitution fixed the compensation of certain
officers snd authorized the Legislature to provide by law for
the compensation of all officers, servants, agents and public
contraotors. Pursuant to the authority thus conferred, numerous
statutes have been passed fixing the compensation of various
classes 0r orricers. An offlaer may not claim or reach any
money without a lav authorizing him to do so, and clearly fixing
the amount to which he la entitled. Blnford v. Roblnson, 244
3. W. 807; McLennan County v. Boggess, 217 s. W. 346; Dualoa v.
Harris County, 291 3. W. 611, affirmed 298 3. W. 417; Crosby
County Cattle Company v. McDelmett, 281 3. W. 293.
          In view of the roregotng, you are respectfully advised
that it is the,oplnlon of this department that there is no duty
Imposed upon the county attorney to represent the State in such
proaeedlngs es provided by Section 4 of Article 5561e, and said
statute or any other statute does not provide any fees for the
county attorney or any other officer conducting such hearings.
          Trusting that the foregoing fully ansvers   your   Inquiry,
we are

                                        Yours very truly
                                     ATTORREY ORBERAL

                                                Ardell Wllll~~~~
AWrRS                                                 Asslstant-